Title: Thomas Jefferson to Samuel Kercheval, 8 October 1816
From: Jefferson, Thomas
To: Kercheval, Samuel


          
            
              Sir
              Monticello Oct. 8. 16.
            
            A friend in your part of the country informs me that he has seen, in pretty free circulation, a letter from me to yourself on the subject of a Convention, that it was in the hands of a printer, that he had heard several speak of having seen it, and the idea was that it was refused to none who asked for it. I cannot but be alarmed at this information. my letter of July 12. was expressly confided to your honor, to be so used as to be kept from the public papers; and that of Sep. 5. further pressed my request that you would not admit a possibility of it’s being published. I did expect, and had no objections, that you should be at liberty to communicate it’s contents to particular friends in whom you had confidence; but not that you would permit it to go out of your own hands, still less into those of a printer, to be shewn to every one, perhaps to be copied and finally published. I must, Sir, reiterate my prayers to you to recall the original, and the copies, if any have been taken.
             the question of a Convention is become a party one with which I shall not intermeddle. I am willing to live under the constitution, as it is, if a majority of my fellow-citizens prefer it; altho’ I think it might be made better, and, for the sake of future generations (when principles shall have become too relaxed to permit amendment, as experience proves to be the constant course of things) I wished to have availed them of the virtues of the present time to put into a chaste & secure form, the government to be handed down to them. but I repeat that if a majority of my fellow citizens are contented with what will last their time, I am so also, and with the more reason as mine is nearly out. I again throw the quiet of my life on your honor, and repeat the assurances of my respect.
            Th: Jefferson
          
          
            P.S. on revisal of my letter of Sep. 5. I discover an error which be pleased to correct with the pen, by striking out of the 5th line from the close, the words ‘as 5’ and inserting ‘so also.’
          
        